Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 1 of 10




                                                   4:20cv3445
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 2 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 3 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 4 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 5 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 6 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 7 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 8 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 9 of 10
Case 4:20-cv-03445 Document 1 Filed on 09/29/20 in TXSD Page 10 of 10
